DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 6, 8, 11-14, 17-18 and 20-41 are pending. 

Response to Arguments

2.	Applicant’s arguments, see Remarks on page 16, filed 10/16/2020, with respect to 35 U.S.C. 103 in the previous grounds for rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over You et al, US 2015/0139113 in view of Seok, US 2015/0139207. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 6, 8, 13, 18, 20, 21, 24, 25, 27-29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al, US 2015/0139113 hereafter You in view of Seok, US 2015/0139207 hereafter Seok.  

As for claim 1, YOU discloses:
A method, comprising: 
transmitting a control signaling message from a network node to at least one user equipment (UE), wherein the control signaling message comprises at least a reference signal part (You, [0039], [0052], [0158], [0159], [0238], [0239], The eNB transmitting an informing signal to the UE, where the informing signal comprises a CSI-RS or PSS or SSS including a reference/payload signal part/data. The Examiner interprets the CSI-RS or PSS or SSS to correspond to the SCS), 
wherein the reference signal part  comprises signals present in discovery signals including at least one of primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS) or channel state information (CSI) reference signals (RS) (You, [0039], [0052], [0158], [0159], [0238], [0239], The eNB transmitting an informing signal to the UE, where the informing signal comprises a CSI-RS or PSS or SSS), and 
wherein said signals present in discovery signals (You, [0052], The PSS/SSS acting as initial/synchronization/discovery signals)  allow the at least one user equipment (UE) to perform synchronization or management (RRM) measurements, or channel state information (CSI) reporting (You, [0039], [0052], [0158], [0159], [0238], [0239], Wherein the informing signals comprise CSI-RS or PSS or SSS which allow the UE to perform RRM or synchronization).  

YOU does not explicitly disclose the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part.

However, Seok discloses the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part  (Seok, FIG. 23, [0233], [0242], [0183], The short beacon frame comprising a reference signal part and an optional field; [0240] The “duration to next full beacon” field is optional (may be included or may not be included); [0241] The “compressed SSID” field is optional (may be included or may not be included); [0242],  The “optional IEs” field is optional; The optional fields are shown in FIG. 23 with broken lines; [0235]-[0238] fields (FC, SA, Timestamp, Change Sequence…) are shown with solid lines and are interpreted by the Examiner to collectively correspond to the “reference signal part” of the short frame).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of YOU with the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part as taught by Seok to provide control messaging that includes only minimum information thereby preventing waste of radio resources (Seok, [0233]) and reducing the size of the frame can reduce power consumption at the (Seok, [0179]).

As for claim 6, YOU discloses:
The transmitting comprises transmitting the short control signaling (SCS) message with a periodicity of 5, 10, 15, 20, 40, 80, or 160 milliseconds (You, [0060], [0150], TABLE 1, Transmitting every 5 ms or 10ms or 20ms).  

As for claim 8, YOU discloses:
(You, FIG. 18, 10, [0229], The transmitting device), comprising: at least one processor; and at least one memory including computer program code, the at least one memory and computer program code configured, with the at least one processor (You, FIG. 18, 10, 11, 12, [0229], The transmitting device including the processor 11 and memory 12), to cause the apparatus at least to 
transmit, via a transceiver (You, FIG. 18, 13 [0229], The transmitting device including RF unit), a short control signaling (SCS) message to at least one user equipment (UE), wherein the short control signaling (SCS) message comprises at least a reference signal part (You, [0039], [0052], [0158], [0159], [0238], [0239], The eNB transmitting an informing signal to the UE, where the informing signal comprises a CSI-RS or PSS or SSS) and 
wherein the reference signal part comprises signals present in discovery signals (You, [0052], The PSS/SSS acting as initial/synchronization/discovery signals)  including at least one of primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS) or channel state information (CSI) reference signals (RS) (You, [0039], [0052], [0158], [0159], [0238], [0239], The informing signal comprises a CSI-RS or PSS or SSS), and wherein said signals present in discovery signals (You, [0052], The PSS/SSS acting as initial/synchronization/discovery signals) comprises reference signals that allow the at least one user equipment (UE) to perform at least one of cell search, synchronization, fine time/frequency tracking, radio resource management (RRM) measurements, radio link monitoring, or channel state information (CSI) reporting (You, [0039], [0052], [0158], [0159], [0238], [0239], Wherein the informing signals comprise CSI-RS or PSS or SSS which allow the UE to perform RRM or synchronization).  

YOU does not explicitly disclose the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part.

However, Seok discloses the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part  (Seok, FIG. 23, [0233], [0242], [0183], The short beacon frame comprising a reference signal part and an optional field; [0240] The “duration to next full beacon” field is optional (may be included or may not be included); [0241] The “compressed SSID” field is optional (may be included or may not be included); [0242],  The “optional IEs” field is optional; The optional fields are shown in FIG. 23 with broken lines; [0235]-[0238] fields (FC, SA, Timestamp, Change Sequence…) are shown with solid lines and are interpreted by the Examiner to collectively correspond to the “reference signal part” of the short frame).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of YOU with the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part as taught by Seok to provide control messaging that includes only minimum information (Seok, [0233]) and reducing the size of the frame can reduce power consumption at the (Seok, [0179]).

As for claim 13, YOU discloses:
The transmitting comprises transmitting the short control signaling (SCS) message with a periodicity of 5, 10, 15, 20, 40, 80, or 160 milliseconds (You, [0060], [0150], TABLE 1, Transmitting every 5 ms or 10ms or 20ms).  

As for claim 18, YOU discloses:
A method, comprising: 
receiving, by a user equipment (UE), a short control signaling (SCS) message from a network node, wherein the short control signaling (SCS) message comprises at least a reference signal part (You, [0039], [0052], [0158], [0159], [0238], [0239], Receive by the UE from the eNB the informing signal comprising a CSI-RS or PSS or SSS), and 
wherein the reference signal part comprises reference signals that allow the user equipment (UE) to perform at least one of cell search, synchronization, fine time/frequency tracking, radio resource management (RRM) measurements, radio link monitoring, or channel state information (CSI) reporting (You, [0039], [0052], [0158], [0159], [0238], [0239], Wherein the informing signals comprise CSI-RS or PSS or SSS which allow the UE to perform RRM or synchronization).  



However, Seok discloses the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part  (Seok, FIG. 23, [0233], [0242], [0183], The short beacon frame comprising a reference signal part and an optional field; [0240] The “duration to next full beacon” field is optional (may be included or may not be included); [0241] The “compressed SSID” field is optional (may be included or may not be included); [0242],  The “optional IEs” field is optional; The optional fields are shown in FIG. 23 with broken lines; [0235]-[0238] fields (FC, SA, Timestamp, Change Sequence…) are shown with solid lines and are interpreted by the Examiner to collectively correspond to the “reference signal part” of the short frame).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of YOU with the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part as taught by Seok to provide control messaging that includes only minimum information thereby preventing waste of radio resources (Seok, [0233]) and reducing the size of the frame can reduce power consumption at the (Seok, [0179]).

claim 20, YOU discloses:
An apparatus (You, FIG. 18, 20, [0228], The receiving device 20), comprising: at least one processor; and at least one memory including computer program code, the at least one memory and computer program code configured, with the at least one processor (You, FIG. 18, 20, 21, 22, [0228], The transmitting device including the processor 21 and memory 22), to cause the apparatus at least to 
receive, via a transceiver, a short control signaling (SCS) message from a network node, wherein the short control signaling (SCS) message comprises at least a reference signal part (You, [0039], [0052], [0158], [0159], [0238], [0239], Receive from the eNB the informing signal comprising a CSI-RS or PSS or SSS including a reference/payload signal part/data); 
wherein the reference signal part comprises reference signals that allow the apparatus to perform at least one of cell search, synchronization, fine time/frequency tracking, radio resource management (RRM) measurements, radio link monitoring, or channel state information (CSI) reporting (You, [0039], [0052], [0158], [0159], [0238], [0239], Wherein the informing signals comprise CSI-RS or PSS or SSS which allow the UE to perform RRM or synchronization).  

YOU does not explicitly disclose the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part.

(Seok, FIG. 23, [0233], [0242], [0183], The short beacon frame comprising a reference signal part and an optional field; [0240] The “duration to next full beacon” field is optional (may be included or may not be included); [0241] The “compressed SSID” field is optional (may be included or may not be included); [0242],  The “optional IEs” field is optional; The optional fields are shown in FIG. 23 with broken lines; [0235]-[0238] fields (FC, SA, Timestamp, Change Sequence…) are shown with solid lines and are interpreted by the Examiner to collectively correspond to the “reference signal part” of the short frame).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of YOU with the control signaling message is a short control signaling (SCS) message comprising at least a reference signal part and an optional a control signal part as taught by Seok to provide control messaging that includes only minimum information thereby preventing waste of radio resources (Seok, [0233]) and reducing the size of the frame can reduce power consumption at the (Seok, [0179]).

As for claim 21, YOU discloses:
The short control signaling (SCS) message does comprise the optional control signal part, the short control signaling (SCS) message is received without a Clear Channel Assessment (CCA) or listening-before-talk (LBT) procedure (You, [0031], [0039], [0052], [0158], [0159], [0238], [0239], You teaches CSI-RS or PSS or SSS with CCA  without the optional control part and does not teach transmitting the CSI-RS or PSS or SSS with CCA and transmitting “can” be with or without LBT, it is not required).   

As for claim 24, YOU discloses:
The transmitting comprises transmitting the short control signaling (SCS) message with a periodicity of 5, 10, 15, 20, 40, 80, or 160 milliseconds (You, [0060], [0150], TABLE 1, Transmitting every 5 ms or 10ms or 20ms).  

As for claim 25, YOU discloses:
The transmitting comprises transmitting the short control signaling (SCS) message in at least one of subframe #0 or subframe #5 of a radio frame (You, TABLE1, Subframs 0-5).

As for claim 27, YOU discloses:
The transmitting comprises transmitting the short control signaling (SCS) message with a periodicity of 5, 10, 15, 20, 40, 80, or 160 milliseconds (You, [0060], [0150], TABLE 1, Transmitting every 5 ms or 10ms or 20ms).  

As for claim 28, YOU discloses:
The transmitting comprises transmitting the short control signaling (SCS) message in at least one of subframe #0 or subframe #5 of a radio frame (You, TABLE1, Subframs 0-5).

As for claim 29, YOU discloses:
The short control signaling (SCS) message does not comprise the optional control signal part, Page 2 of 20the short control signaling (SCS) message is transmitted without a Clear Channel Assessment (CCA) or listening-before-talk (LBT) procedure (You, [0031], [0039], [0052], [0158], [0159], [0238], [0239], You teaches CSI-RS or PSS or SSS with CCA without the optional control part and does not teach transmitting the CSI-RS or PSS or SSS with CCA and transmitting “can” be with or without LBT, it is not required).   

As for claim 36, YOU discloses:
The transmitting comprises transmitting the short control signaling (SCS) message in at least one of subframe #0 or subframe #5 of a radio frame (You, TABLE1, Subframs 0-5).

4.	Claims 11, 12, 22, 23, 26, 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al, US 2015/0139113 hereafter You in view of Seok, US 2015/0139207 as applied to claims 1, 8, 18 and 20 above, and further in view of Bhushan, US 2014/0341018 hereafter Bhushan.

As for claim 11, the combination of You and Seok does not explicitly disclose:
When short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part indicates at least one of: public land mobile 

However, Bhushan discloses when short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part indicates at least one of: public land mobile network identifier (PLMN ID) to identify to which operator's network the cell belongs to, or system information (Bhushan, FIG. 18B, [0259], 1805-a, 1810, 1815, 1820, 1840, The beacon signal includes multiple fields information including PSS, SSS, CRS fields (the reference signal part) 1810/1815/1820 and the PLMN field/optional field 1840).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with when short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part indicates at least one of: public land mobile network identifier (PLMN ID) to identify to which operator's network the cell belongs to, or system information as disclosed by Bhushan improve the reliability of feedback information (Bhushan, [0234]).

As for claim 12, the combination of You and Seok does not explicitly disclose:
The short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency .

However, Bhushan discloses short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency division multiplexing (OFDM) symbol(s) as also used by a portion of the reference signal part (Bhushan, FIG. 18B, [0259], 1805-a, 1810, 1815, 1820, 1840, The PLMN field/optional field 1840 is transmitted together with the PSS, SSS, CRS fields (the reference signal part) 1810/1815/1820 in the same beacon signal 1805-a which will have the assigned OFDM symbol position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency division multiplexing (OFDM) symbol(s) as also used by a portion of the reference signal part as disclosed by Bhushan improve the reliability of feedback information (Bhushan, [0234]).

As for claim 22, the combination of You and Seok does not explicitly disclose:
When short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part indicates at least one of: public land mobile network 

When short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part indicates at least one of: public land mobile network identifier (PLMN ID) to identify to which operator's network the cell belongs to, or system information.

However, Bhushan discloses short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part indicates at least one of: public land mobile network identifier (PLMN ID) to identify to which operator's network the cell belongs to, or system information (Bhushan, FIG. 18B, [0259], The beacon signal includes multiple fields information including PSS, SSS, CRS fields (the reference signal part) 1810/1815/1820 and the PLMN field/optional field 1840).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part indicates at least one of: public land mobile network identifier (PLMN ID) to identify to which operator's network the cell belongs to, or system information by Bhushan improve the reliability of feedback information (Bhushan, [0234]).

As for claim 23, the combination of You and Seok does not explicitly disclose:
The short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency division multiplexing (OFDM) symbol(s) as also used by a portion of the reference signal part.

However, Bhushan discloses short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency division multiplexing (OFDM) symbol(s) as also used by a portion of the reference signal part (Bhushan, FIG. 18B, [0259], 1805-a, 1810, 1815, 1820, 1840, The PLMN field/optional field 1840 is transmitted together with the PSS, SSS, CRS fields (the reference signal part) 1810/1815/1820 in the same beacon signal 1805-a which will have the assigned OFDM symbol position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency division multiplexing (OFDM) symbol(s) as also used by a portion of the reference signal part as disclosed by Bhushan improve the reliability of feedback information (Bhushan, [0234]).

claim 26, the combination of You and Seok does not explicitly disclose:
The short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency division multiplexing (OFDM) symbol(s) as also used by a portion of the reference signal part.

However, Bhushan discloses short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency division multiplexing (OFDM) symbol(s) as also used by a portion of the reference signal part (Bhushan, FIG. 18B, [0259], 1805-a, 1810, 1815, 1820, 1840, The PLMN field/optional field 1840 is transmitted together with the PSS, SSS, CRS fields (the reference signal part) 1810/1815/1820 in the same beacon signal 1805-a which will have the assigned OFDM symbol position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with short control signaling (SCS) message does comprise the optional control signal part, the optional control signal part is transmitted in a same orthogonal frequency division multiplexing (OFDM) symbol(s) as also used by a portion of the reference signal part as disclosed by Bhushan improve the reliability of feedback information (Bhushan, [0234]).

As for claim 31, the combination of You and Seok does not explicitly disclose:
hen the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message.

However, Bhushan discloses when the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message (Bhushan, FIG. 18B, [0258], [0259], 1805-a, 1810, 1815, 1820, 1840, When the message comprises the PLMN field/optional field together with the PSS, SSS, CRS fields (the reference signal part) 1810/1815/1820 in the same beacon signal 1805-a in a downlink control/beacon message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with When the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message as disclosed by Bhushan improve the reliability of feedback information (Bhushan, [0234]).

As for claim 33, the combination of You and Seok does not explicitly disclose:
hen the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message.

However, Bhushan discloses when the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message (Bhushan, FIG. 18B, [0258], [0259], 1805-a, 1810, 1815, 1820, 1840, When the message comprises the PLMN field/optional field together with the PSS, SSS, CRS fields (the reference signal part) 1810/1815/1820 in the same beacon signal 1805-a in a downlink control/beacon message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with When the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message as disclosed by Bhushan improve the reliability of feedback information (Bhushan, [0234]).

As for claim 34, the combination of You and Seok does not explicitly disclose:
hen the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message.

However, Bhushan discloses when the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message (Bhushan, FIG. 18B, [0258], [0259], 1805-a, 1810, 1815, 1820, 1840, When the message comprises the PLMN field/optional field together with the PSS, SSS, CRS fields (the reference signal part) 1810/1815/1820 in the same beacon signal 1805-a in a downlink control/beacon message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with When the short control signaling message does comprise the optional control signal part the optional control signal part in physical downlink control channel format, and the optional control signal part comprises at least one downlink control information message as disclosed by Bhushan improve the reliability of feedback information (Bhushan, [0234]).

Claims 14, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al, US 2015/0139113 hereafter You in view of Seok, US 2015/0139207 as applied to claim 8 above, and further in view of Kim, US 2013/0242921 hereafter Kim.

As for claim 14, You discloses:
The short control signaling (SCS) message (You, [0039], [0052], [0158], [0159], [0238], [0239], The eNB transmitting an informing signal to the UE, where the informing signal comprises a CSI-RS or PSS or SSS. The Examiner interprets the CSI-RS or PSS or SSS to correspond to the SCS).

The combination of YOU and Seok does not explicitly disclose the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW).

However, Kim discloses the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW) (Kim, [0203], The PMI is transmitted in the full window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW) as taught by Kim to efficiently transmit and receive a control signal (Kim, [0004]). 

As for claim 30, You discloses:
The short control signaling (SCS) message (You, [0039], [0052], [0158], [0159], [0238], [0239], The eNB transmitting an informing signal to the UE, where the informing signal comprises a CSI-RS or PSS or SSS. The Examiner interprets the CSI-RS or PSS or SSS to correspond to the SCS).

The combination of YOU and Seok does not explicitly disclose the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW).

However, Kim discloses the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW) (Kim, [0203], The PMI is transmitted in the full window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW) as taught by Kim to efficiently transmit and receive a control signal (Kim, [0004]). 

As for claim 33, You discloses:
(You, [0039], [0052], [0158], [0159], [0238], [0239], The eNB transmitting an informing signal to the UE, where the informing signal comprises a CSI-RS or PSS or SSS. The Examiner interprets the CSI-RS or PSS or SSS to correspond to the SCS).

The combination of YOU and Seok does not explicitly disclose the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW).

However, Kim discloses the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW) (Kim, [0203], The PMI is transmitted in the full window).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with the short control signaling (SCS) message is transmitted at a beginning of a channel reservation window (CRW) as taught by Kim to efficiently transmit and receive a control signal (Kim, [0004]). 

6.	Claims 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al, US 2015/0139113 hereafter You in view of Seok, US 2015/0139207 as applied to claims 1, 8, 18 and 20 above, and further in view of Harmonized European Standard, ETSI EN 301 893 V1.7.1 (2012-06), page 25 hereafter ETSI. 
claim 38, the combination of You and Seok does not explicitly disclose:
Wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms.

However, ETSI discloses wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms (ETSI, page 25, 4.9.2.3.2 The maximum duty cycle of 5% within an observation period of 50m).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms as taught by ETSI to provide flexible messaging. 

As for claim 39, the combination of You and Seok does not explicitly disclose:
Wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms.

However, ETSI discloses wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms (ETSI, page 25, 4.9.2.3.2 The maximum duty cycle of 5% within an observation period of 50m).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms as taught by ETSI to provide flexible messaging. 
As for claim 40, the combination of You and Seok does not explicitly disclose:
Wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms.

However, ETSI discloses wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms (ETSI, page 25, 4.9.2.3.2 The maximum duty cycle of 5% within an observation period of 50m).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms as taught by ETSI to provide flexible messaging. 
As for claim 41, the combination of You and Seok does not explicitly disclose:


However, ETSI discloses wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms (ETSI, page 25, 4.9.2.3.2 The maximum duty cycle of 5% within an observation period of 50m).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of You and Seok with wherein the short control signaling has a maximum duty cycle of 5% within an observation period of 50ms as taught by ETSI to provide flexible messaging. 

Allowable Subject Matter

7.	Claims 17, 32, 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469